                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                   §
                                                   §
Plaintiff                                          §CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                   §
Versus                                             §
                                                   §
REC MARINE LOGISTICS LLC, ET AL.                   §   TRIAL BY JURY DEMANDED
                                                   §
Defendants                                         §

     STATUS CONFERENCE REPORT ON BEHALF OF DEFENDANTS REC et. al.

The Parties consist of REC Marine Logistics, LLC., a Defendant, who was the employer of
Plaintiff, Griffin, while he was employed as a deckhand on board the MV Dustin Danos, owned
by, but not operated by, Offshore Transport Services, LLC. The remaining Defendants are GOL,
LLC.; a vessel broker which has nothing whatever to do with Griffin or his employment, and it
does not own or operate the MV Dustin Danos; and Gulf Offshore Logistics, LLC, which does
not and has not had any involvement with the plaintiff or the vessel, and does not currently
operate any vessel or conduct any business. It and GOL, LLC, will both seek dismissal by
agreement, or by summary judgment, after initial discovery.

All Defendants are presently represented by:

FRED E. SALLEY, T.A. (11665)
SALLEY & ASSOCIATES
P.O. Box 3549
77378 Hwy 1081 Cretien Annex
Covington, Louisiana 70434
Telephone: (985) 867-8830
Facsimile (985) 867-3368
Counsel for Defendant, REC
Marine Logistics, LLC, et.al

2)     There are no presently pending motions.

3)      This case is currently at the initial status conference stage at which the following settings
are to be set:

Pre-trial conference _____________
Jury trial _____________

 4)     Plaintiff, Griffin, claims he was onboard the MV Dustin Danos, and alleges he was
injured while making a vessel transfer . Defendant believe that this was alleged erroneously by
Griffin, and that no such injury actually occured; or if so, it was minimal and from a non-
                                                                                             EXHIBIT

                                                                                                 13
actionable type of vessel or marine operation that is not actionable by a seaman under either
GML or Jones Act; and the complaint of, and any injury which may have been sustained,
actually is relatable to an injury Griffin sustained at another time and/or place while off the
vessel, and for which, notwithstanding; he received substantial Maintenance & Cure, long term
medical treatments, and payments including M & C.

        In his employment, employment application, and medical exam for work with REC,
Griffin denied, and declined to disclose prior accidents, injuries and disabilities, bringing into
operation, among others legal issues, the McCorpen Rule, and the many subsequent state and
federal court opinions following McCorpin, which blocks his recovery in this matter.

5)     There have been no discovery discussions or settings thus far.


                                             Respectfully Submitted,

                                             //Fred E. Salley

                                             BY:________________________________
                                             FRED E. SALLEY, T.A. (11665)
                                             SALLEY & ASSOCIATES
                                             P.O. Box 3549
                                             77378 Hwy 1081 Cretien Annex
                                             Covington, Louisiana 70434
                                             Telephone: (985) 867-8830
                                             Facsimile (985) 867-3368
                                             Counsel for Defendants REC
